Citation Nr: 0409770	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-10 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to reopen 
a claim of entitlement to service connection for residuals of back 
trauma with low back syndrome and arthritic changes.

2.  Whether new and material evidence has been presented to reopen 
a claim of entitlement to service connection for residuals of 
cervical spine (neck) trauma with radiculopathy and history of 
herniated nucleus pulposus.

3.  Whether new and material evidence has been presented to reopen 
a claim of entitlement to service connection for a right knee 
condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to November 1945.

This matter was originally before the Board of Veterans' Appeals 
(Board) on appeal of a March 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  In April 2002, the Board remanded these issues 
to the RO for the issuance of a Statement of the Case.  The 
requested action has now been completed and these matters have 
been returned to the Board for further appellate consideration.

For reasons which will become apparent, the issues of entitlement 
to service connection for back trauma with low back syndrome and 
arthritic changes, cervical spine trauma with radiculopathy and 
history of herniated nucleus pulposus, and a right knee condition 
are being REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action is 
required on his part.  



FINDINGS OF FACT

1.  In an April 1998 decision, the Board denied entitlement to 
service connection for back trauma with low back syndrome and 
arthritic changes, cervical spine trauma with radiculopathy and 
history of herniated nucleus pulposus, and a right knee condition.  

2.  The evidence received since the April 1998 Board decision is 
new, bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the veteran's 
claims of entitlement to service connection for back trauma with 
low back syndrome and arthritic changes, cervical spine trauma 
with radiculopathy and history of herniated nucleus pulposus, and 
a right knee condition.  



CONCLUSIONS OF LAW

1.  The April 1998 Board decision, which denied entitlement to 
service connection for residuals of back trauma with low back 
syndrome and arthritic changes, cervical spine trauma with 
radiculopathy and history of herniated nucleus pulposus, and a 
right knee condition, is final.  38 U.S.C.A. § 7104 (West 2002).

2.  Evidence received since the April 1998 Board decision is new 
and material, and the claim of entitlement to service connection 
for residuals of back trauma with low back syndrome and arthritic 
changes is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).

3.  Evidence received since the April 1998 Board decision is new 
and material, and the claim of entitlement to service connection 
for cervical spine trauma with radiculopathy and history of 
herniated nucleus pulposus is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).

4.  Evidence received since the April 1998 Board decision is new 
and material, and the claim of entitlement to service connection 
for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for back 
trauma with low back syndrome and arthritic changes, cervical 
spine trauma with radiculopathy and history of herniated nucleus 
pulposus, and a right knee condition.  A review of the record 
demonstrates that the veteran's service connection claims were 
denied by the Board in an April 1998 decision.  Except as provided 
in 38 U.S.C.A. § 5108, when a claim is disallowed by the Board, 
the claim may not thereafter be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  See 38 
U.S.C.A. § 7104.  However, a claim will be reopened if new and 
material evidence has been presented or secured since the prior 
final decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence is defined by regulation.  See 38 C.F.R. 
§ 3.156.  The Board notes that the provisions of 38 C.F.R. § 
3.156(a) were recently amended.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  However, the amended version is only 
applicable to claims filed on or after August 29, 2001.  The 
veteran filed his claim in February 2001.  The change in the 
regulation therefore does not impact the present case.  

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  For the limited purpose of determining 
whether to reopen a claim, the credibility of the evidence is to 
be presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence received since the April 1998 Board decision includes 
VA treatment records dated from 1996 to 1999, private physical 
therapy treatment records dated in 2000, a January 1992 statement 
from Dr. Jones, and a January 2001 medical statement from a 
private orthopedic clinic.  In the January 2001 medical statement 
from a private orthopedic clinic, the physician stated that the 
veteran had a right knee injury during service which he felt was 
most likely the cause of his subsequent right total knee 
arthroplasty.  The physician also stated that the veteran had head 
and neck trauma which may have been one of the major factors in 
his development of neck arthritis and subsequent laminectomy of 
the cervical spine.  The physician further stated that he felt it 
was probable that the veteran's service duty contributed, at least 
to some extent, to his advanced lumbar arthritic changes.  In view 
of the Board's April 1998 determination that the evidence did not 
establish a relationship between the veteran's military service 
and his current knee and back disabilities, the Board concludes 
that the newly submitted evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claims.  The additional evidence is therefore new and 
material and the claims of entitlement to service connection for 
back trauma with low back syndrome and arthritic changes, cervical 
spine trauma with radiculopathy and history of herniated nucleus 
pulposus, and a right knee condition are reopened.  



ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for back trauma with low back 
syndrome and arthritic changes, cervical spine trauma with 
radiculopathy and history of herniated nucleus pulposus, and a 
right knee condition have been reopened.  To this extent only, the 
appeal is granted.  



REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) was 
signed into law by the President.  This law redefines the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  See 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000), which 
had held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of that 
date.  See VCAA, § 7(a), 114 Stat. At 2099-2100.  In the instant 
action, the veteran's claim was filed after the date of enactment; 
therefore, the VCAA is applicable.

A review of the record reflects that the veteran has not been 
notified by the RO of the notice and duty to assist provisions in 
the VCAA.  Because of the change in the law brought about by the 
VCAA, a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required under 
the VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002), and any other applicable legal 
precedent are fully complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  After any necessary notice and development has been completed, 
the RO should again review the record.  If any benefit sought on 
appeal for which a notice of disagreement has been filed remains 
denied, the veteran and his representative should be furnished a 
supplemental statement of the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, this case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is to 
obtain additional development and adjudication, and the Board 
intimates no opinion, either favorable or unfavorable, as to the 
ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



